Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 1 of 17 PageID #: 595



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------x

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI by his Next Friend Migdaliz
  Quinones; and JUSTIN RODRIGUEZ by his
  Next Friend Jacklyn Romanoff, individually
  and on behalf of all others similarly situated,              Civil Action No.
                                                               20-CV-1590 (Kovner, J.) (Mann, M.J.)
                                     Petitioners,

                   -against-

  WARDEN DEREK EDGE,

                                     Respondent.

  ---------------------------------------------------------x


          DECLARATION OF LIEUTENANT COMMANDER D. JORDAN, RN/BSN

          In accordance with the provisions of Section 1746 of Title 28, United States Code, I, the

  undersigned, Lieutenant Commander D. Jordan, RN/BSN, do hereby make the following

  declaration, under penalty of perjury, pertinent to the above-styled cause:

          1.       I am currently employed by the United States Government, Federal Bureau of

  Prisons (“Bureau”), as the Quality Improvement/Infection Prevention Control Officer at the

  Metropolitan Detention Center (“MDC”) in Brooklyn, New York.

          2.       I submit this Declaration in response to the Court’s Order dated April 14, 2020

  (Dkt. No. 43), requesting “documents containing protocols that govern when inmates or staff

  members are tested for COVID-19 and how a person at the MDC can request such a test.” The

  documents set forth herein, and as already produced in response to Administrative Order No. 2020-

  14, are responsive to Petitioners’ Document Request No. 1 regarding testing protocols.
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 2 of 17 PageID #: 596



         3.      With respect to COVID-19 specifically, I am involved on a daily basis in the

  identification, planning, and implementation of all Bureau directives for preventing the spread of

  COVID-19 at MDC Brooklyn.            Through the course of my official duties, I have personal

  knowledge regarding the numerous measures, discussed in turn below, that have been

  implemented both Bureau-wide and at MDC Brooklyn in order to contain, mitigate, and manage

  the spread of COVID-19.

    I.   NATIONAL STEPS TAKEN BY BUREAU TO ADDRESS COVID-19

         4.      The Bureau’s national guidance has undergone a number of changes in response to

  the evolving threat. The Bureau has established a COVID-19 resource section (“COVID-19

  Resource      Section”)      on     its    public       webpage     which      is     available     at:

  https://www.bop.gov/coronavirus/. This webpage includes updates on the Bureau’s response to

  COVID-19 and positive COVID-19 tests among inmates and staff at Bureau institutions

  nationwide.

         5.      The Bureau has issued a series of phases of its national response to the COVID-19

  pandemic, which apply generally across all Bureau institutions, including the MDC. The Bureau

  has taken and is continuing to take significant measures in response to the COVID-19 pandemic

  in order to protect the safety and security of all staff and inmates, as well as members of the public.

         6.      In January 2020, the Bureau became aware of the first identified COVID-19 cases

  in the United States and quickly took steps to prevent its introduction and spread in Bureau

  institutions. The Bureau’s response has occurred over six distinct “phases” to date. The Bureau

  will continue to modify and adjust its response as circumstances change, and at the guidance and

  direction of worldwide health authorities.




                                                      2
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 3 of 17 PageID #: 597



                  A. Action Plan for COVID-19 – Phase One

             7.      In January 2020, the Bureau began Phase One of its Action Plan for COVID-19.

  Phase One activities included, among other things, seeking guidance from the Bureau’s Health

  Services Division regarding the COVID-19 disease and its symptoms, where in the United States

  infections were occurring, and the best practices to mitigate its transmission. See BOP 85-86. The

  Bureau’s Health Services Division is responsible for medical, dental, and mental health

  (psychiatric) services provided to Federal inmates in Bureau facilities, including health care

  delivery, infectious disease management, and medical designations. 1 In addition, an agency task

  force was established, to begin strategic planning for COVID-19 Bureau-wide. This strategic

  planning included building on the Bureau’s existing procedures for pandemics, such as

  implementing its pre-approved Pandemic Influenza Plan. See BOP 30-84; BOP 116-44. From

  January 2020 through the present, the Bureau has been coordinating its COVID-19 efforts with

  subject-matter experts both internal and external to the agency, including implementing guidance

  and directives from the World Health Organization (WHO), the Centers for Disease Control and

  Prevention (CDC), the Office of Personnel Management (OPM), the Department of Justice (DOJ),

  and the Office of the Vice President. See BOP 85-86; BOP 88-112.

                  B. Action Plan for COVID-19 – Phase Two

             8.      On March 13, 2020, the Bureau implemented Phase Two of its Action Plan. Phase

  Two put into place a number of restrictions across all Bureau facilities over a 30-day period, to be

  reevaluated upon the conclusion of that time period. Specifically, the Bureau suspended the

  following activities for an initial period of 30 days, with certain limited exceptions: social visits;




  1
      https://www.bop.gov/about/agency/org_hsd.jsp.

                                                      3
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 4 of 17 PageID #: 598



  legal visits; inmate facility transfers; official staff travel; staff training; contractor access;

  Volunteer visits; and tours.

           9.       During Phase Two, inmates were subjected to new screening requirements.

  Specifically, all newly arriving Bureau inmates were screened for COVID-19 symptoms and

  “exposure risk factors,” including, for example, if the inmate had traveled from or through any

  high-risk COVID-19 locations (as determined by the CDC), or had had close contact with anyone

  testing positive for COVID-19. See BOP 88-112. Asymptomatic inmates with exposure risk

  factors were quarantined, and symptomatic inmates with exposure risk factors were isolated and

  evaluated for possible COVID-19 testing by local Bureau medical providers. 2

           10.      Staff were also subjected to enhanced health screening in areas of “sustained

  community transmission,” as determined by the CDC, and at medical referral centers. On March

  19, 2020, MDC Brooklyn implemented this enhanced screening for staff and contractors at that

  time. The enhanced screening measures required all staff to self-report any symptoms consistent

  with COVID-19, as well as any known or suspected COVID-19 exposure, and further required all

  staff to have their temperature taken upon entry into any Bureau facility.

           11.      Finally, in addition to the measures listed above, the Bureau implemented national

  “modified operations” in order to maximize social distancing within Bureau facilities. These

  modifications included staggered meal and recreation times in order to limit congregate gatherings.

  Additionally, the Bureau established a set of quarantine and isolation procedures for known or

  potential cases of COVID-19. See BOP 85-86.




  2
    Throughout this declaration, “isolation” refers to a symptomatic inmate being confined to a single cell within a
  designated housing unit or medical unit. “Quarantine,” on the other hand, refers to asymptomatic inmates who may
  remain within their assigned housing units, together, but may not interact with staff or inmates outside of these housing
  units.

                                                             4
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 5 of 17 PageID #: 599



               C. Action Plan for COVID-19 – Phase Three

         12.      On March 18, 2020, the Bureau implemented Phase Three of the COVID-19 Action

  Plan for Bureau locations that perform administrative services (i.e., non-prison locations), which

  followed DOJ, Office of Management and Budget, and OPM guidance for maximizing telework.

  In this phase, individuals who had the ability to telework and whose job functions did not require

  them to be physically present were directed to begin teleworking.

         13.      Additionally, and in accordance with the Pandemic Influenza contingency plan, all

  cleaning, sanitation, and medical supplies were inventoried to ensure an adequate supply. See

  BOP 85-86; BOP 30-84. The MDC currently has cleaning, sanitation, and medical supplies.

               D. Action Plan for COVID-19 – Phase Four

         14.      On March 26, 2020, the Bureau implemented Phase Four of its Action Plan. In

  Phase Four, the Bureau revised its preventative measures for all institutions. Specifically, the

  agency updated its quarantine and isolation procedures to require all newly admitted inmates to

  the Bureau, whether in areas of sustained community transmission or not, to be assessed using a

  screening tool and temperature check (further explained below).         This screening tool and

  temperature check applied to all new intakes, detainees, commitments, prisoners returned on writ

  from judicial proceedings, and parole violators, regardless of their method of arrival. Thus, all

  new arrivals to any Bureau institution—even those who were asymptomatic—were placed in

  quarantine for a minimum of 14 days or until cleared by medical staff. Symptomatic inmates were

  placed in isolation until they tested negative for COVID-19, or were cleared by medical staff as

  meeting CDC criteria for release from isolation. See BOP 85-86.

               E. Action Plan for COVID-19 – Phase Five

         15.      On March 31, 2020, the Director of the Bureau ordered the implementation of Phase



                                                  5
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 6 of 17 PageID #: 600



  5 of its COVID-19 Action Plan, which took effect on April 1, 2020. Specifically, the Director

  ordered the following steps to be taken:

                   A.       For a 14-day period, inmates in every institution will be secured in their

                            assigned cells/quarters to decrease the spread of the virus.

                   B.       During this time, to the extent practicable, inmates should still have access

                            to programs and services offered under normal operating procedures, such

                            as mental health treatment and education.

                   C.       In addition, the Bureau is coordinating with the United States Marshals

                            Service (USMS) to significantly decrease incoming movement during this

                            time.

                   D.       After 14 days, this decision will be reevaluated and a decision made as to

                            whether or not to return to modified operations.

                   E.       Limited group gathering will be afforded to the extent practical to facilitate

                            commissary, laundry, showers, telephone, and Trust Fund Limited

                            Computer System (TRULINCS 3) access.

  See BOP 87.

          16.      Phase Five was implemented at MDC Brooklyn. For a 14-day period beginning

  April 1, 2020:

                   •        All inmates were confined to their living quarters for the majority of the

                            day.

                   •        Meals, commissary items, laundry, recreation materials, education



  3
    TRULINCS is the internal Bureau computer and electronic message platform that inmates use to communicate with
  staff in the institutions and individuals in the community. Through this platform, inmates receive updates, notices,
  and can read inmate bulletins posted on the system by Bureau staff.

                                                           6
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 7 of 17 PageID #: 601



                         materials, medical services and psychology services were delivered directly

                         to inmates’ housing units.

                  •      Inmates were released from their cells in small groups to engage in activities

                         such as showers, exercise, phones, and TRULINCS. During these time

                         periods, inmates have been directed to maintain appropriate physical

                         distancing.

               F. Action Plan for COVID-19 – Phase Six

         17.      On April 13, 2020, the Director of the Bureau ordered the implementation of Phase

  6 of its COVID-19 Action Plan. Specifically, the Director ordered an extension of the nationwide

  action in Phase 5, which applies to medical screening, limited inmate gathering, daily rounds,

  limited external movement, and fit testing, until May 18, 2020.

         18.      Phase Six has been implemented at MDC Brooklyn.

   II.   STEPS TAKEN AT MDC BROOKLYN TO ADDRESS COVID-19

         19.      In addition to the steps taken at the national level, MDC Brooklyn itself has also

  taken a number of additional measures in response to the COVID-19 pandemic to prevent the

  introduction and spread of COVID-19 into its facility, including providing inmate and staff

  education; conducting inmate and staff screening; putting into place testing, quarantine, and

  isolation procedures in accordance with Bureau policy and CDC guidelines; ordering enhanced

  cleaning and medical supplies; and taking a number of other preventative measures.

               A. Inmate and Staff Education relating to COVID-19

         20.      From the outset of the COVID-19 pandemic, MDC Brooklyn officials have

  provided regular updates to inmates and staff regarding the virus and the Bureau’s response, and

  have educated inmates and staff regarding measures that they themselves should take to stay



                                                   7
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 8 of 17 PageID #: 602



  healthy.

          21.       For example, staff have conducted town hall meetings with the inmate population

  advising them of the symptoms of COVID-19, instructing them to self-monitor for COVID-19

  symptoms, and to immediately report such symptoms to sick call. The inmate population and staff

  members have been told best practices regarding personal hygiene to prevent the spread of

  COVID-19.        Information sheets are posted in numerous locations around MDC Brooklyn,

  including inmate housing units, the front lobby, on restroom doors, and within all departments.

  See BOP 113.

          22.       Inmates have also been notified of this same information via information bulletins

  posted on TRULINCS in both English and Spanish. Medical providers have educated MDC

  Brooklyn inmates on COVID-19 symptoms and safety measures. Department heads, Associate

  Wardens, and Warden also conduct rounds in the housing units, and are available to answer

  questions from inmates regarding personal hygiene practices.

          23.       Medical staff have also been trained to appropriately don and remove Personal

  Protective Equipment (PPE). This same training has also been made available to all staff at the

  institution.

                 B. Screening for COVID-19 at MDC Brooklyn

          24.       Due to the “Stay in Shelter” order implemented on April 1, 2020, inmate movement

  at MDC Brooklyn is currently highly restricted. However, the following screening measures for

  both inmates and staff are currently in place, and will remain in effect even after the “Stay in

  Shelter” order is lifted, until Bureau officials determine that they are no longer necessary to prevent

  and/or manage the introduction or spread of COVID-19 in MDC Brooklyn.




                                                    8
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 9 of 17 PageID #: 603



                 1.       Inmates

         25.     As explained above, MDC Brooklyn has been screening inmates for COVID-19

  since March 19, 2020.

         26.     In accordance with the Bureau’s Action Plan, few new inmates are expected to

  arrive at the institution in the near future. As noted above, inmate transfers between institutions

  and air lifts have been canceled, and MDC Brooklyn is not currently accepting detainees or inmates

  who voluntarily surrender. Inmates who arrived after March 19, 2020, as well as inmates who

  may be sent to the institution in the future, were or will be screened immediately upon their arrival

  in accordance with the following screening protocols.

         27.     When inmates arrive, they are met by medical providers from the Health Services

  Department, who conduct an initial screening in a designated area at MDC Brooklyn separate from

  other staff and inmates. The medical providers wear PPE during the screening process.

         28.     Inmates are screened for symptoms of COVID-19 (including fever, cough, and

  shortness of breath), as well as for “exposure risk factors,” including whether the inmate has

  traveled from, or through, any locations identified by the CDC as increasing epidemiologic risk

  within the past 14 days, or has had close contact with anyone diagnosed with COVID-19 in the

  post 14 days. See BOP 114. The screening takes place in a single, controlled area separate and

  apart from other inmates and prison staff.

         29.     Following this initial screening, inmates are escorted to an isolation/quarantine unit

  at MDC Brooklyn. There, they are quarantined for 14 days to ensure that they do not develop any

  symptoms consistent with COVID-19. If they do not have symptoms or exposure risk factors,

  they are placed in a quarantine unit. If they do have symptoms or exposure risk factors, they are

  placed in a separate isolation unit. The isolation unit is used for all symptomatic inmates, inmates



                                                   9
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 10 of 17 PageID #: 604



   with exposure risk factors, and inmates with a pending COVID-19 test. In these quarantine and

   isolation units, all staff must wear PPE; inmates in quarantine or isolation are required to wear a

   surgical mask.

            30.      After the expiration of 14 days, and upon medical clearance, inmates may be

   released into the general population,

            31.      This initial screening procedure at MDC Brooklyn allows for screening to occur in

   a controlled environment, and further ensures the rest of the inmate population is not exposed to

   newly-arrived inmates until they are properly screened and cleared by Health Services Department

   medical providers.

            32.      In addition to screening incoming inmates, MDC Brooklyn is also taking a number

   of measures to screen its current resident inmate population.

            33.      The Health Services Department reviewed inmate medical records in order to

   determine which individuals at MDC Brooklyn were considered “high risk” for complications due
                                                                  4
   to COVID-19 pursuant to CDC guidelines.                             These guidelines can be found at:

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

   Per CDC guidance, “high-risk” individuals include those over 65 and those with significant

   underlying medical conditions, such as chronic lung disease, moderate to severe asthma, liver

   disease, and diabetes.

            34.      In order to identify which inmates at MDC Brooklyn should be considered “high

   risk,” staff searched the Bureau’s medical records for (1) all inmates aged 55 and over; and (2) all

   inmates who have been diagnosed with a condition identified by the CDC as being “high risk.”

   MDC Brooklyn searched for inmates 55 and over, rather than 65 and older, in an abundance of


   4
    To be clear, there is a greater risk of complications from COVID-19 if the disease is contracted; there is no
   additional risk of contracting the disease.

                                                             10
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 11 of 17 PageID #: 605



   caution and to be conservative in its approach to assessing risk.

              35.       All inmates are encouraged to self-monitor and to report symptoms of illness to unit

   staff either orally or via a written request to staff or cop-out. The Health Services Department,

   which is staffed with a full complement of medical providers, are required to be present in each

   MDC Brooklyn housing unit at least twice per day in order to conduct sick call and pill line. The

   presence of medical staff affords inmates further opportunity to report any medical concerns. In

   addition, unit staff and other department representatives (including staff from education,

   commissary, psychology, and recreation) are required to conduct daily rounds in each MDC

   Brooklyn housing unit to ensure the inmate population remains safe and healthy. If an inmate has

   an issue that he wants to bring to the staff’s attention, he can do so via a written request, commonly

   known as a cop-out, at any time, or during these rounds with staff.

              36.       Any inmate who presents with symptoms consistent with COVID-19 will be

   evaluated by a medical provider. Based upon this evaluation, a determination will be made

   whether isolation and/or testing is appropriate. As noted above, certain units at MDC Brooklyn

   have been designated as the isolation unit for inmates who are symptomatic and/or test positive

   for COVID-19.

              37.       If any inmate is isolated, the inmates that were housed in the same housing unit

   with him will be quarantined pending results of a COVID-19 test provided to the inmate, or 14

   days, whichever is sooner. 5

              38.       Inmates may also be placed in a quarantine or isolation setting if they are exposed

   to a person with COVID-19, where they will be monitored daily for a period of at least 14 days.

   In accordance with CDC guidelines, quarantine or isolation will only be discontinued once 14 days



   5
       Quarantine will be lifted sooner if the test results come back negative.

                                                                11
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 12 of 17 PageID #: 606



   elapse without the inmate(s) developing new symptoms.

          39.     MDC Brooklyn medical providers are prioritizing immediate medical care for

   anyone who claims symptoms indicative of a COVID-19 infection.

                  2.      Staff and Visitors

          40.     Since March 19, 2020, all individuals entering MDC Brooklyn (including staff,

   delivery drivers, or any other visitors) are directed to a single point of entry. Every person entering

   the institution must undergo a health screening upon entry. This includes having his or her

   temperature taken and being asked a number of questions to evaluate his or her risk of exposure,

   as well as whether he or she has been experiencing any symptoms of illness. See BOP 145.

          41.     The individuals conducting this health screening at the front entrance of MDC

   Brooklyn are authorized to deny entry to any individual if he or she has a body temperature of

   100.4 degrees Fahrenheit, or above, or reports other symptoms consistent with COVID-19

   (although they may consult with MDC Brooklyn medical providers in advance of the decision to

   deny entry).

          42.     MDC Brooklyn employees have also been educated regarding the importance of

   staying home if they are feeling ill, and are required to self-report any COVID-19 exposure (known

   or suspected) as well as any positive COVID-19 test. If a staff member is tested for COVID-19,

   they are not permitted to return to work until after receiving the results of the test.

                C. COVID-19 Testing at MDC Brooklyn

          43.     The CDC has identified four “priority levels” for testing individuals with a

   suspected COVID-19 infection.         See BOP 115.       Priority levels one through three include

   hospitalized patients and healthcare workers with symptoms (Priority Level 1); symptomatic

   patients in long-term care facilities, individuals 65 years or older, individuals with underlying



                                                     12
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 13 of 17 PageID #: 607



   conditions, and first responders (Priority Level 2); and symptomatic critical infrastructure workers,

   individuals who do not meet any of the criteria in Priority Levels 1 or 2, healthcare workers and

   first responders, and individuals with mild symptoms in communities experiencing high numbers

   of COVID-19 hospitalizations (Priority Level 3). Id. The fourth, or non-priority level, is for

   individuals without symptoms. Id.

          44.     The CDC has made clear that “[n]ot everyone needs to be tested for COVID-19,”

   and “decisions about testing are at the discretion of state and local health departments and/or

   individual clinicians.” See cdc.gov/coronavirus/2019-ncov/symptoms-testing/testing.html.

          45.     At MDC Brooklyn, there are not enough tests to test every inmate. Consequently,

   the decision whether to test an inmate for COVID-19 is made by Bureau medical providers based

   on a number of criteria, which may include, but is not limited to: (1) the nature and severity of the

   symptoms; (2) the inmate’s potential exposure to COVID-19; (3) whether the inmate is considered

   “high-risk,” and (4) whether the inmate is on a work detail, such as food service, that requires the

   inmate to interact with other inmates or staff.

          46.     To date, five MDC Brooklyn inmates have tested positive for COVID-19. There

   are 16 staff members who have tested positive for COVID-19.

          47.     MDC Brooklyn has swabs and limited medical supplies at hand to test inmates for

   COVID-19. MDC continues to work diligently with local health providers, including Quest

   Diagnostics, to obtain as many COVID-19 tests as possible. Because of the shortage of tests,

   testing is currently reserved for those meeting the criteria set forth in ¶ 45 above. But by enforcing

   the aforementioned safeguards, particularly with respect to any at-risk inmates, or inmates and

   staff who may have been exposed, MDC aims to ensure that any asymptomatic carriers of COVID-

   19 do not unwittingly infect any other inmates or staff.



                                                     13
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 14 of 17 PageID #: 608



          48.      MDC Brooklyn uses isolation to separate inmates who present with symptoms

   consistent with COVID-like illness from quarantined asymptomatic or general population inmates.

   Inmates have surgical masks to wear when interacting with staff or leaving the assigned cell and

   their proximity to staff and other inmates is minimized. Medical staff determine if COVID-19

   testing is necessary based on applicable guidelines and community standards. If the inmate’s

   condition merits hospitalization, the inmate will be transported to a local hospital.

          49.      MDC Brooklyn uses quarantine to separate asymptomatic inmates who have been

   in contact with symptomatic inmates during the incubation period, which is up to 14 days for

   COVID-19. Inmates are housed together during this 14-day period with other asymptomatic

   inmates in a housing unit. Steps are taken to not add or introduce new inmates to a quarantine

   housing unit after the 14-day quarantine clock has started. At the end of the 14-day period, the

   inmates may be released from quarantine if no inmates develop COVID-19 symptoms or are

   diagnosed with COVID-19. If additional inmates present with symptoms during the incubation

   period, these symptomatic inmates are isolated and the 14-day quarantine period begins anew.

   Inmates receive twice daily temperature checks and if any symptoms are reported, they are

   documented. If an inmate becomes symptomatic or has a temperature of greater than or equal to

   100.4 F., the inmate is placed in isolation.

          50.      Pursuant to Bureau Program Statement 6031.04, Patient Care, an inmate may

   request a clinical service, such as testing, through medical staff who will determine if the clinical

   service is medically necessary. See BOP 146-203.

                D. Additional Measures to Combat COVID-19.

          51.     All inmates have access to sinks, water, and soap at all times. New inmates admitted

   to MDC Brooklyn automatically receive soap, and all inmates may receive new soap upon request.



                                                    14
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 15 of 17 PageID #: 609



   For inmates without sufficient funds to purchase soap in the commissary, soap is provided at no

   cost to the inmate. MDC Brooklyn inmates are able to wash their clothing and linens twice weekly.

          52.     Second, all common areas in inmate housing units are cleaned daily, and are

   typically cleaned by inmate orderlies multiple times throughout the day, with a designated

   disinfectant known to kill human coronavirus. MDC Brooklyn has made this disinfectant available

   to all inmates so that they may use it to clean their own living areas on a regular basis. Common

   areas outside inmate living areas, including the MDC Brooklyn, lobby, bathrooms, cafeteria, etc.,

   are also cleaned with the same disinfectant on a daily basis (and often multiple times per day).

          53.     Each housing unit has been stocked with cleaning supplies for use by inmate

   orderlies and other inmates to clean both the common areas and their individual housing areas on

   a daily basis. Inmates are not provided with hand sanitizer due to security concerns. Specifically,

   inmates are not permitted to have access to alcohol and products containing alcohol because

   inmates may attempt to remove and consume the alcohol, thereby causing health and safety

   concerns for inmates and staff.

          54.     Staff have regular, consistent access to soap and hand sanitizer. Soap is located in

   staff restrooms and hand sanitizer is located in various staff common areas.

          55.     Correctional staff have been provided protective equipment to be used in

   appropriate locations throughout MDC Brooklyn such as quarantined areas, isolation units, and

   screening sites. MDC Brooklyn has sufficient PPE on hand, including N-95 respirator masks,

   surgical masks, and rubber gloves, to meet its current and anticipated needs, as well as the ability

   to order additional PPE should the need arise.

          56.     On April 5, 2020, all inmates and staff were provided protective face masks for

   daily use. They were provided new masks on April 12, 2020.



                                                    15
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 16 of 17 PageID #: 610



   III.   CONCLUSION

          57.     The Bureau and MDC Brooklyn remain flexible in their ability to receive guidance

   from the CDC and other health organizations and to modify their actions to best respond to this

   pandemic, according to the quickly shifting needs on the ground.

          58.     Other than the documents referenced above, produced herewith, and as produced

   to the Court in response to Administrative Order 2020-14, and upon information and belief, there

   are no additional documents relating to “testing protocols” at the MDC at this time.




                                                  16
Case 1:20-cv-01590-RPK-RLM Document 47-1 Filed 04/15/20 Page 17 of 17 PageID #: 611
